Case 1:21-cv-00094-RJL Document 46 Filed 04/04/21 Page 1of8

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

CATHOLIC LEGAL IMMIGRATION __ )
NETWORK, INC., et al., )
)
Plaintiffs, )
) Civil Case No. 21-00094 (RJL)
Vv. )
)
EXECUTIVE OFFICE FOR )
IMMIGRATION REVIEW, et al., )
)
Defendants. )
a
MEMORANDUM ORDER

 

(April 3, 2021) [Dkt. #9]

The Catholic Legal Immigration Network, Inc., Brooklyn Defender Services,
Florence Immigrant and Refugee Rights Project, HIAS, and National Immigrant Justice
Center (collectively “plaintiffs”) bring this action under the Administrative Procedure Act
(“APA”) against numerous federal agencies and officials (collectively “defendants” to
enjoin or stay the implementation of a final rule enacting numerous changes to the
immigration court system—Appellate Procedures and Decisional Finality in Immigration
Proceedings; Administrative Closure, 85 Fed. Reg. 81,588 (Dec. 16, 2020) (the “Rule”).
See Compl. [Dkt. #1]. Presently before the Court is plaintiffs’ motion for preliminary
relief in the form of a preliminary injunction or an administrative stay under 5 U.S.C. §
705. See Pls.’ Mot. to Stay Agency Action Under 5 U.S.C. § 705 and/or for a
Preliminary Injunction (“Pls.’ Mot.”) [Dkt. #9]. Upon consideration of the parties’

pleadings, relevant law, the entire record herein, and for the reasons stated below,
Case 1:21-cv-00094-RJL Document 46 Filed 04/04/21 Page 2 of 8

plaintiffs’ motion is GRANTED, and the Rule is hereby STAYED pending the outcome

of this litigation. A preliminary injunction is not necessary at this time.

BACKGROUND

Plaintiffs are nonprofit legal services providers that represent noncitizens across
the country in immigration proceedings. Their missions include representing as many
noncitizens as possible in removal proceedings, improving access to counsel in those
proceedings, and ensuring that all noncitizens are informed and able to meaningfully
participate in immigration proceedings affecting them. See Ex. A to Pls.’ Mot. §F 5—14;
Ex. B to Pls.’ Mot. f[ 6—23; Ex. C to Pls.’ Mot. 9] 10-15; Ex. D to Pls.’ Mot. 44 7-11;
Ex. E to Pls.’ Mot. {§ 7-18. In addition to directly representing noncitizens, plaintiffs
run programs designed to assist pro se litigants and coordinate with affiliate organizations
to recruit, train, and oversee pro bono attorneys representing noncitizens. See, e.g., Ex. B

to Pls.’ Mot. §f[ 20, 22; Ex. C to Pls.’ Mot. 44 11-12, 16, 19, 24.

Defendants are the U.S. Department of Justice (“DOJ”), the Executive Office for
Immigration Review (“EOIR”), and these agencies’ respective leaders. Compl. {J 20-23.
On August 26, 2020, defendants proposed the Rule, which included sweeping changes to
the immigration court system “to ensure the consistency, efficiency, and quality” of
immigration proceedings. 85 Fed. Reg. 81,588 (Dec. 16, 2020). Defendants provided a
30-day comment period that ended on September 25, 2020. Jd. at 81,592. Commenters
submitted 1,284 comments, the majority of which expressed opposition to the Rule. Jd.

On December 16, 2020, the Director of EOIR signed the Rule, and it took effect on
Case 1:21-cv-00094-RJL Document 46 Filed 04/04/21 Page 3 of 8

January 15, 2021. Jd. at 81,656.

The Rule effectuates numerous changes in the immigration court system.! Among
other things, it (1) shortens the briefing schedule for appeals before the Board of
Immigration Appeals (“BIA”), id. at 81,635—38; (2) limits the BIA’s ability to remand
cases to immigration judges (“IJs”) to conduct further factfinding, id. at 81,610—15; (3)
authorizes the BIA to make findings of fact and rely on evidence outside the record in
certain circumstances, id. at 81,602—08; (4) overhauls voluntary departure procedures, id.
at 81,639-42; (5) limits Js’ and the BIA’s ability to reopen cases sua sponte or
administratively close proceedings, id. at 81,597—602, 81,628—34; (6) provides IJs the
ability to request review of a BIA decision by the Director of EOIR in certain
circumstances, id. at 81,624—28; and (7) reassigns, with limited exceptions, all cases
pending more than 335 days from the BIA to the Director of EOIR for adjudication, id. at

81,619-22.

Around the same time the Rule was being promulgated, U.S. Department of
Homeland Security (“DHS”) and DOJ issued numerous other proposed and final rules

affecting the immigration system.” See Compl. Jf 62-63. Some of these regulatory

 

' The Rule’s technical changes are discussed at greater length in Centro Legal De La Raza v. Exec. Office for
Immigration Review. See Case No. 21-cv-00463, 2021 WL 916804, at *9-19 (N.D. Cal. Mar. 10, 2021).

* Among other things, these regulatory actions altered the substantive eligibility for asylum, provided IJs guidance
on assessing asylum eligibility, barred access to the United States for certain asylum seekers who failed to seek
asylum in another country, created new rules for assessing the security and public health risks of asylum seekers,

and increased fees for certain applications filed before the EOIR. See Procedures for Asylum and Withholding of
Removal; Credible Fear and Reasonable Fear Review, 85 Fed. Reg. 80,274 (Dec. 11, 2020); Procedures for Asylum
and Withholding of Removal, 85 Fed. Reg. 81,698 (Dec. 16, 2020); Asylum Eligibility and Procedural
Modifications, 85 Fed. Reg. 82,260 (Dec. 17, 2020); Executive Office for Immigration Review; Fee Review, 85
Fed. Reg. 82,750 (Dec. 18, 2020); Security Bars and Processing, 85 Fed. Reg. 84,160 (Dec. 23, 2020).
Case 1:21-cv-00094-RJL Document 46 Filed 04/04/21 Page 4of 8

actions have already been challenged and enjoined by the courts. See, e.g., Catholic
Legal Immigration Network, Inc. v. Exec. Office for Immigration Review, Case No. 20-
cv-03812, 2021 WL 184359, at *1 (D.D.C. Jan. 18, 2021) (hereinafter “CLINIC”).
Indeed, the Rule at issue in this case has already been nationally enjoined. Centro Legal
De La Raza v. Exec. Office for Immigration Review, Case No. 21-cv-00463, 2021 WL

916804, at.*44 (N.D. Cal. Mar. 10, 2021).

ANALYSIS

Plaintiffs argue for a preliminary injunction or a stay under Section 705 of the
APA, see 5 U.S.C. § 705. Pls.’ Mot. at 1. Under Section 705, the Court “may issue all
necessary and appropriate process to postpone the effective date of an agency action or to
preserve status or rights pending conclusion of the review proceedings,” to the extent
necessary to avoid irreparable injury. 5 U.S.C. § 705. “The factors governing issuance
of a preliminary injunction also govern issuance of a § 705 stay.” District of Columbia v.
U.S. Dep’t of Agric., 444 F. Supp. 3d 1, 15 (D.D.C. 2020) (Howell, J.) (citing Cuomo v.
U.S. Nuclear Regulatory Comm’n, 772 F.2d 972, 974 (D.C. Cir. 1985)). Accordingly,

the Court looks to the familiar four-factor test to assess whether a stay is warranted. Jd.

To prevail, plaintiffs must show “(1) they are likely to succeed on the merits, (2)
they are likely to suffer irreparable harm in the absence of preliminary relief, (3) the
balance of the equities tips in their favor, and (4) a [stay] is in the public interest.” Jd.
(citing Winter v. Nat. Res. Def: Council, Inc., 555 U.S. 7, 20 (2008)). Where, as here, the

Government is the opposing party, the last two factors merge. Nken v. Holder, 556 U.S.
Case 1:21-cv-00094-RJL Document 46 Filed 04/04/21 Page 5of 8

418, 435 (2009).
A. Success on the Merits

Plaintiffs allege the Rule violates the APA, Regulatory Flexibility Act, and the
Due Process Clause in numerous ways. See Compl. f§ 351-69, 376-94. The Court need
not wrestle with each of these alleged violations because it finds plaintiffs have shown a
likelihood of success on the merits with respect to whether the Rule was promulgated
using the requisite procedures. See CLINIC, 2021 WL 184359, at *11 (declining to
“grapple with all” of plaintiffs’ claims because they “need show that they are likely to
succeed on only one of their claims to justify a stay”). Specifically, plaintiffs argue that
the 30-day comment period was likely insufficient to “give interested persons an
opportunity to participate.” See Pls.’ Mot. at 35 (quoting 5 U.S.C. § 553(c)). Under the

unique circumstances associated with the rulemaking in this case, I agree.

While the APA is silent as to what constitutes sufficient time to cormment, our
Circuit Court recently described 30 days as “generally the shortest time period for
interested persons to meaningfully review a proposed rule and provide informed
comment.” See Nat. Lifeline Assoc. v. FCC, 921 F.3d 1102, 1117 (D.C. Cir. 2019)
(holding “two-week period . . . was not an adequate period for eliciting meaningful
comments”); see also Petry v. Block, 737 F.2d 1193, 1202 (D.C. Cir. 1984) (describing a
30-day period as “cut[ting] the comment period to the bone”). Indeed, because 30 days is
ordinarily seen as the minimally acceptable period, two Executive Orders state that

agencies should “generally” or “in most cases” provide at least 60 days for comments.
Case 1:21-cv-00094-RJL Document 46 Filed 04/04/21 Page 6 of 8

See Exec. Order 13,563, Improving Regulation and Regulatory Review, 76 Fed. Reg.
3,821 (Jan. 18, 2011); Exec. Order 12,866, Regulatory Planning and Review, 58 Fed.
Reg. 51,735 (Sept. 30, 1993). Given the Rule’s complexity and the numerous changes
involved, it is troubling that defendants failed to abide by these guidelines or explain their
departure from them. See 85 Fed. Reg. at 81,642 (stating only that “although Executive
Order 12,866 recommends a comment period of at least 60 days, a 60-day period is not

required”).

What is more, at the time of the rulemaking at issue, defendants and other
executive agencies were simultaneously promulgating numerous other immigration-
related regulations. See Centro Legal, 2021 WL 916804, at *18—19 (describing
contemporary rulemaking activity). In circumstances such as these, where the executive
branch engages in a slew of interrelated rulemaking activity, 30 days is likely insufficient
to provide a meaningful opportunity to comment on a highly technical and complex
regulation. See id. at *24-29; Pangea Legal Servs. v. Dep’t of Homeland Security, Case
No. 20-cv-07721, 2020 WL 6802474, at *19—20 (N.D. Cal. Nov. 9, 2020) (holding
plaintiffs “have at a minimum shown serious questions” regarding whether a final rule
was procedurally deficient where the agency proposed three interrelated rules near the
same time and provided only a 32-day comment period). Accordingly, I find plaintiffs

have shown a likelihood of success on the merits.
B. Irreparable Harm

Plaintiffs also have shown likely irreparable harm absent a stay. See League of
Case 1:21-cv-00094-RJL Document 46 Filed 04/04/21 Page 7 of 8

Women Voters of U.S. v. Newby, 838 F.3d 1, 8 (D.C. Cir. 2016) (holding plaintiffs must
show both that the harm will be “certain and great” and “beyond remediation’). As our
Circuit Court has held, organizational plaintiffs establish irreparable harm where
defendants’ actions “perceptibly impair[] the organization’s programs” and “directly
conflict with the organization’s mission.” Jd. (cleaned up). Plaintiffs here have shown
the Rule’s significant changes to the immigration court system will likely impair
plaintiffs’ ability to provide representation as well as limit their ability to assist pro se
respondents and coordinate pro bono attorneys. See Ex. A to Pls.’ Mot. ff 30; Ex. B to
Pls.’ Mot. 4 27, 62-66; Ex. C to Pls.’ Mot. J] 27-32; Ex. D to Pls.’ Mot. 49 59-62; Ex.
E to Pls.’ Mot. {| 82-91. This showing is sufficient to warrant preliminary relief. See
Centro Legal, 2021 WL 916804, at *41—43; CLINIC, 2021 WL 184359, at *13—-14; see
also NW Immigrant Rights Project v. U.S. Citizenship and Immigration Servs., Case No.
19-3283, 2020 WL 5995206, at *3 1-32 (D.D.C. Oct. 8, 2020) (Moss, J.) (holding

irreparable harm satisfied despite parallel injunction).
C. Balance of Equities and the Public Interest

Finally, the balance of equities and public interest favor a stay. Not only has the
Government failed to squarely address these considerations, see Defs.’ Opp. [Dkt. #35] at
44-45, but it also conceded that the Rule is currently under review by the present
Administration. Hearing Tr. [Dkt. #41] at 27:2-8. In such circumstances, returning to
the status quo ante—immigration procedures which have been in operation for years

prior to the multitude of changes enacted by the Rule—will best balance the equities at
Case 1:21-cv-00094-RJL Document 46 Filed 04/04/21 Page 8 of 8

stake and serve the public interest. See Centro Legal, 2021 WL 916804, at *41-43.

CONCLUSION
For all of the foregoing reasons, the Court GRANTS plaintiffs’ motion and

STAYS implementation of the Rule under 5 U.S.-C. § 705 pending the outcome of this

Aduudlien

RICHARD J. LEON
United States District Judge

litigation.
